Case 1:20-cv-00338-CG-MU Document 10 Filed 08/19/20 Page 1 of 1         PageID #: 11




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 MARCUS D. MCQUEEN, AIS #                  )
 177303,                                   )
                                           )
       Plaintiff,                          )
                                           )
 vs.                                       )   CIVIL ACTION 20-0338-CG-MU
                                           )
 DEPARTMENT OF                             )
 CORRECTIONS, et al.,                      )
                                           )
       Defendants.                         )

                                      ORDER

       After due and proper consideration of the issues raised, and there having

been no objections filed, the recommendation of the Magistrate Judge made under

28 U.S.C. § 636(b)(1)(B) and dated July 20, 2020 is ADOPTED as the opinion of

this Court.

       DONE and ORDERED this 19th day of August, 2020.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
